Citation Nr: 1547113	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  08-13 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for prostate cancer and its residuals, to include as due to exposure to herbicides and/or ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.  

This matter was last before the Board of Veterans' Appeals (Board) in December 2011, on appeal from a July 2007 rating decision of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  

A Board hearing was held in July 2010.  A transcript is of record.  In December 2011, the Board remanded this matter for additional development.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the December 2011 remand, the Board directed the AOJ to obtain the Veteran's service personnel records as well as additional records of medical treatment, and a medical opinion regarding the etiology of the Veteran's prostate cancer.  Unfortunately, as the file reflects that additional service records are required, more treatment records may be outstanding, and the resulting medical opinion mis-stated pertinent details of the Veteran's service, additional actions are required.

Accordingly, the case is REMANDED to the AOJ for the following action:

1. Contact all appropriate offices to request review of deck logs for the U.S.S. Coral Sea from the date of the Veteran's assignment to that vessel on April 10, 1968, to July 17, 1970.  Copies of any deck logs documenting the ship's operation in Vietnamese waters, docking of the ship off the coast of Vietnam, or disembarking by the Veteran to the landmass of Vietnam, must be associated with the record.  Ensure that the Veteran is advised appropriately if deck logs cannot be located.  

2. Obtain any newly generated VA treatment records, noting that the most recent records within the file from the North Texas Veterans Health Care System were generated on September 25, 2013.  If such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3. Afford the Veteran the opportunity to identify, and complete an appropriate number of VA Forms 21-4142 (Authorization and Consent to Release Information to VA) for the release of any additional records from, any private providers who have treated him for his prostate cancer.  

4. Subsequently, provide the claims file (including any relevant records contained in Virtual VA and/or VBMS) to a clinician appropriately qualified to provide an opinion regarding the etiology of the Veteran's prostate cancer. 

The clinician must review the entire claims file, particularly noting the documentation of the Veteran's in-service radiation exposure and the June 2007 letter from the Director of Compensation and Pension Service regarding that exposure.  The clinician must then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer and its residuals are related to any incident of his military service, to specifically include his documented radiation exposure, his in-service hemorrhagic cystitis and subsequent urinary symptoms, and the treatment he received in service for his hemorrhagic cystitis.  Note that, for purposes of rendering the requested opinion, the clinician should accept as true, and discuss, the Veteran's contention that he has experienced symptoms of a urinary problem since his active duty service.  

The clinician must provide a complete medical rationale for any opinion rendered and, if unable to provide the requested opinion without resorting to speculation, he or she should explain why the opinion could not be made without speculation.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




